Citation Nr: 0632145	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-20 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of right hip and buttock shell fragment wound with retained 
foreign bodies and degenerative joint disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to December 1968.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
In October 2002 a Travel Board hearing was held the 
undersigned.  A transcript of that hearing is of record.  The 
case was before the Board in August 2005, when it was 
remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action on his part is required.


REMAND

In a statement received in August 2006, the veteran indicated 
that he had recently (March or April 2006) undergone a MRI of 
the hip.  While a February 2006 VA medical record notes that 
the veteran had undergone an MRI, the MRI cited by the 
veteran is not associated with the claims file.  As such 
record is relevant to the issue on appeal, it must be 
obtained and associated with the claims file to ensure a 
complete record for appellate review.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is hereby REMANDED for the following:

1.  Any VA medical records pertaining to 
examination or treatment the veteran 
received for his right hip disability and 
not already of record should be secured 
and associated with the claims files.  
Specific among these should be the record 
of the March or April 2006 MRI of the 
right hip.  The RO should review all 
additional records received, and if they 
suggest further development (e.g. an 
updated VA examination because the 
disability at issue has increased in 
severity), arrange for suggest 
development.  

2.  The RO should then review the claim.  
If it remains denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


